Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 3, 2015

                                       No. 04-15-00496-CV

                                       ASA GROUP, LTD.,
                                           Appellant

                                                 v.

THE UNITED INDEPENDENT SCHOOL DISTRICT and The Laredo Community College,
                            Appellees

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014-TXA-000750-D2
                           Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
        A filing fee of $195.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court notified appellant
of this deficiency in a letter dated August 7, 2015. The fee remains unpaid. Rule 5 of the Texas
Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellant, not later than September 14, 2015 to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he it is excused from paying
the fee. If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court